-- - ---·---·---


.-   .

                                              NO. 065043
                                                                                  FILED IN
                                                                           5th COURT OF APPEALS
     THE STATE OF TEXAS                            ..                          DALLAS, TEXAS
                                                           IN THE DISTRICT COURT
                                                                          11/17/2015 10:12:59 AM
                                                                                 LISA MATZ
     v.                                            .       151h JUDICIAL DISTRICT  Clerk


     MICKEY JOE GRIFFIS                                    GRAY::SUN liUUN I y'   I            r-
                                                                                  a::                     wx::
                                                                                  0            0"1        a::a::x


                                                                                  ~
                                                                                                          owf-
                                                                                               z:         l:-l •
                                                                                               <          :CU:z
                                                                                           r-r-           (/)f-0
                                                                                                          -
                                                                                        ;"Y'
                                                                                               -.......
                                                                                                =
     To the Honorable Judge of said Court:

                    The State of Texas, by and through Cnmmal Drstnct Attorney Joseph

         D. Brown, hereby gives this Honorable Court notice of its intent to appeal

         tRe 1-leReFaele Ge~Ft's eH:Ic~ Glate                         ____ __
        ---------
                              ,
                                            ""------   -----       -
-   •




                    By affixing my signature below, I certify to this Honorable Court that

        tbe appeal io tbis case is oat tak:eo fo[ tbe pu[pose of delaJ~ and that the

        evidence is of substantial importance in the case.



                                                               RESPECTFULLY SUBMITTED,

                                                                ~ti~                                          NO. 065043

STATE OF TEXAS                                       §       IN THE DISTRICT COURT
                                                     §
vs.                                                  §       15TH JUDICIAL DISTRICT
                                                     §
MICKEY GRIFFIS                                       §    GRAYSON COUNTY, TEXAS




          On October 27, 2015 came to be considered the Motion to Suppress of Mickey Griffis,

Defendant.

          After due consideration of said Motion, the evidence presented therewith and the

arguments of counsel, the Court is of the opinion that the Motion should be GRANTED.

          II IS, I HEREFORE, ORDERED any evidence seized from the search of the residence

located at 106 Bois D'Arc, Tom Bean, Texas and the black Samsung touch screencellular phone,

Model SGH-1547, serial number R38F401140LB, shall not be introduced at the trial of this

~au>-
                                                                                      e:::C!' .)~ ::r:G .,;
                                                                                      e:::-
                                                                                      0               m        ':1'-0
                                                                                                                  u(/)
                                                                                      u...            N        >-->-
                                                                                      Cl              ......   _Jet::<>:
                                                                                                               _j~C::
                                                                                      w               u        w(/)
                                                                                                      Cl
                                                                                      ::::1>-         lJ")     '<0:0
Order on Motion to Suppress                                                           U...Q)
                                                                                                      Page I